Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7302837 to Wendte in view of US 20160052351 to Dilisio et al. (“Dilisio”).

Regarding claim 1,  Wendte discloses an agricultural implement configured to be towed by a work vehicle, comprising: an automatic tire inflation system (including 14, 16, 18, 22, 23, 24, 12) located on the agricultural implement (see col. 4, ln 41-46) and configured to adjust a pressure of one or more tires of a plurality of tires directly coupled to the agricultural implement (col. 4, ln 51-54), comprising: a first sensor 30 located on the agricultural implement and configured to detect a weight of the agricultural implement (col. 4, ln35-36; col. 5, ln 34-36); and a controller 14 located on the agricultural implement (col. 4, ln 41-46) and configured to receive feedback from the first sensor and to automatically adjust the pressure of the one or more tires based on at least the weight of the agricultural implement (see col. 4, ln 47-59). Wendte discloses that tire pressure may be adjusted individually with respect to the tires of the work vehicle and the tires of the implement (col. 6, ln 60-64). However, it is not clear if Wendte discloses adjusting the tires of the implement individually. Dilisio discloses a dynamic tire air pressure system that “dynamically control[s] the pressure of each tire individually according to the current state of the vehicle” ([0008]). This is directed to the field of endeavor of optimizing tire pressures for purposes of fuel economy, traction, and comfort (among other purposes) ([0011]). It would have been obvious to one of ordinary skill in the art to incorporate the feature of controlling tires individually with the motivation of enhancing fuel economy of the implement and work vehicle. 

Regarding claim 3, Wendte in view of Dilisio discloses the agricultural implement of claim 1, comprising a second sensor 24 located on the agricultural implement and configured to detect a speed of the agricultural implement (col. 4, ln 41-46).

Regarding claim 4, Wendte in view of Dilisio discloses the agricultural implement of claim 3, wherein the controller is configured to receive feedback from the second sensor and to automatically adjust the pressure of the one or more tires based on at least the weight and the speed of the agricultural implement (col. 4, ln 47-59).

Regarding claim 5, Wendte in view of Dilisio discloses the agricultural implement of claim 3, wherein the controller is configured to obtain other parameters related to the agricultural implement and to automatically adjust the pressure of the one or more tires based on at least the weight, the speed, and the other parameters of the agricultural implement (e.g. 23; col. 4, ln 47-59 or 30; col. 5, ln 35-48)

Regarding claim 6, Wendte in view of Dilisio discloses the agricultural implement of claim 5, wherein the other parameters comprise incline, tire size, machine size, or machine capacity (e.g. 30; col. 5, ln 35-48).

Regarding claim 8, Wendte in view of Dilisio discloses the agricultural implement of claim 1, wherein the automatic tire inflation system comprises a compressor located on the agricultural implement to provide air for inflation of the one or more tires (col. 4, ln 47-59; ln 52-53).

Regarding claim 11, Wendte in view of Dilisio discloses the agricultural implement of claim 1, wherein the agricultural implement comprises an air cart (e.g. see col. 6, ln 51-53).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendte in view of Dilisio in further view of US 6899042 to Kowalchuk.

Regarding claim 9, Wendte in view of Dilisio discloses the agricultural implement of claim 1, but does not disclose a storage vessel on the implement to store and provide air to an on-board air cleaning system of the implement. Kowalchuk discloses such (see col. 9, ln 47-59). It would have been obvious to one of ordinary skill in the art to incorporate such onto the implement of Wendte with the motivation of aiding in the removal of product associated with the implement and / or reducing the number of components and thus overall weight by incorporating such into the existing air inflation system. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendte in view of Dilisio and Kowalchuk in further view of 2206737 to Tomsic.

Regarding claim 10, Wendte in view of Dilisio and Kowalchuk discloses the implement of claim 9 but it is not clear where the storage vessel is located. Tomsic discloses a tire that comprises the storage vessel (as evident from Fig. 1). It would have been obvious to one of ordinary skill in the art to incorporate a reservoir into a tire of Wendte with the motivation of maintaining adequate pressure in a tire even in the event of a puncture. 

Claims 7, 12-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendte in view of Dilisio in further view of US 6144295 to Adams et al. (“Adams”) in even further view of EP 0351274 A1 to Chouin et al. (“Chouin”).

Regarding claims 7 and 12 and 19, Wendte in view of Dilisio discloses the agricultural implement of claim 1 (which is substantially encompassed by independent claims 12 and method claim 19), but does not disclose that the controller is configured to provide a warning signal to an operator providing a recommendation of a maximum speed for transport of the agricultural implement based on current pressures of the plurality of tires and the weight of the agricultural implement. Adams discloses a warning light flashes when the vehicle is operating too fast…for the given tire pressure and loads. While Adams indirectly provides for a maximum speed, to advance prosecution, Examiner relies upon Chouin which directly provides for a maximum speed. Specifically, Chouin discloses a maximum recommended speed transmitted to a driver via a speedometer with the speed based on various parameters of the vehicle (translation, pg 2, 9th and 10th paragraphs from the bottom). It would have been obvious to one of ordinary skill in the art to incorporate the warning system of Adams and the provision of a recommended speed of Chouin with the motivation of increasing operator safety and the safety of the general public by reducing changes of a tire blowout.

Regarding claim 13, Wendte in view of Dilisio, Adams, and Chouin discloses the agricultural implement of claim 12, comprising a second sensor 24 located on the agricultural implement and configured to detect a speed of the agricultural implement (col. 4, ln 41-46).

Regarding claim 14, Wendte in view of Dilisio, Adams, and Chouin discloses the agricultural implement of claim 13 wherein the controller is configured to receive feedback from the second sensor and to automatically adjust the pressure of the one or more tires based on at least the weight and the speed of the agricultural implement (col. 4, ln 47-59).

Regarding claim 15, Wendte in view of Dilisio, Adams, and Chouin discloses the agricultural implement of claim 13 wherein the controller is configured to obtain other parameters related to the agricultural implement and to automatically adjust the pressure of the one or more tires based on at least the weight, the speed, and the other parameters of the agricultural implement (e.g. 23; col. 4, ln 47-59 or 30; col. 5, ln 35-48)

Regarding claim 16, Wendte in view of Dilisio, Adams, and Chouin discloses the agricultural implement of claim 15 wherein the other parameters comprise incline, tire size, machine size, machine capacity, or tire load (e.g. 30; col. 5, ln 35-48).

Regarding claim 18, Wendte in view of Dilisio, Adams, and Chouin discloses the agricultural implement of claim 12 wherein the automatic tire inflation system comprises a compressor located on the agricultural implement to provide air for inflation of the one or more tires (col. 4, ln 47-59; ln 52-53).

Regarding claim 20, Wendte in view of Dilisio, Adams, and Chouin discloses the agricultural implement of claim 19 wherein the controller is configured to receive feedback from the second sensor and to automatically adjust the pressure of the one or more tires based on at least the weight and the speed of the agricultural implement (col. 4, ln 47-59).

Response to Arguments
Applicant's arguments filed 6/1/22 have been fully considered but they are not persuasive. Applicant argues that Wendte “is completely silent with regard to utilizing any of [the parameters of claim 6] of the implement in adjusting the pressures of one of more implement tires” (pg. 8). Examiner respectfully disagrees and notes at least the disclosure of “bale volume sensor” as being linked to at least “machine capacity” as set forth in claim 6. Regarding the arguments of the first paragraph and 3rd paragraph Examiner introduces prior art to advance prosecution regarding this subject matter. Further, regarding the arguments related to claim 12 and 19, Examiner introduces new art expressly associated with the direct provision of a recommended speed limit. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/              Primary Examiner, Art Unit 3617